IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: Z.A.B., A MINOR : No. 608 EAL 2014
                                    :
                                    :
                                    : Petition for Allowance of Appeal from the
                                    : Order of the Superior Court
                                    :
PETITION OF: E.B., MOTHER           :


                                    ORDER


PER CURIAM

     AND NOW, this 22nd day of January, 2015, the Petition for Allowance of Appeal

is DENIED.